Citation Nr: 1502376	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for a back disability, status post-intervertebral disc replacement, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
INTRODUCTION

The Veteran served on active duty from August 1999 to September 2000, February 2003 to September 2003 and March 2004 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated on his VA Form 9, dated September 2012, that he disagreed with the rating decision on appeal because his constant level of pain prevents him from working and his PTSD and depression prevented him from working as well.  The Veteran was last afforded VA examinations in June 2011 and April 2012 to consider his current level of disability.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate, as in the instant case, when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, new VA examinations to determine his current level of disability for his psychiatric and back disabilities as well as further consideration of TDIU are warranted.

Additionally, the October 2012 supplemental statement of the case (SSOC) indicates review of treatment records from various facilities from April 2009 to October 2012.  The only VA records associated with the record during the relevant period are VA examinations.  Thus, all VA treatment records not associated with the claims file must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of VA treatment, including records dated since April 2009 from the Ann Arbor, Battle Creek, Detroit and Saginaw VA medical facilities (see the October 2012 SSOC).

2.  Schedule an examination to determine the current severity of the Veteran's back disability as well as its impact on his employability.  The claims files must be made available for review by the examiner, and the examiner should note such review in the report.  The examiner should identify the symptoms resulting from the service-connected disability and provide an opinion as to whether the Veteran's service-connected disability renders him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  His age and non-service connected disorders should not be considered.  The rationale for all opinions expressed must also be provided.

3.  Schedule an examination to determine the current severity of the Veteran's PTSD as well as its impact on his employability.  The claims files must be made available for review by the examiner, and the examiner should note such review in the report.  The examiner should identify the symptoms resulting from the service-connected disability and provide an opinion as to whether the Veteran's service-connected disability renders him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  His age and non-service connected disorders should not be considered.  The rationale for all opinions expressed must also be provided.
4.  Then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




